Exhibit 10.11

 

Exhibit A

 

 

BLN OFFICE PARK
LEASE

 

 

BLN OFFICE PARK ASSOCIATES

 

Landlord

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

Tenant

 

--------------------------------------------------------------------------------


 

BLN OFFICE PARK
LEASE

 

This Lease entered into as of this 24th day of February, 1995, is by and between
BLN Office Park Associates and BLN Office Park Associates II Limited
Partnership, each of which is a Minnesota limited partnership (hereinafter
“Landlord”) and Southwest Casino and Hotel Corp., (a Minnesota corporation),
(hereinafter “Tenant”).

 

Witnesseth that:

 

1.                                       BLN OFFICE PARK.  BLN Office Park
Associates and BLN Office Park Associates II Limited Partnership are affiliated
entities which together own the BLN Office Park, a two-building office complex
located at 2001 and 2051 Killebrew Drive, Bloomington, Minnesota 55425, legally
described as Lots 1 and 2, Block One, MCMI Second Addition according to the duly
recorded plat thereof, Hennepin County, Minnesota, and which includes
underground parking facilities, surface parking, walking areas, landscaped areas
and certain common areas and facilities that are shared with occupants of other
space in the building and with occupants of space in the other building in the
BLN Office Park, under rules and regulations as instituted by Landlord from time
to time.

 

2.                                       LEASED PREMISES. Landlord does hereby
lease to Tenant, and Tenant does hereby take from Landlord, those certain
premises comprising approximately 2,208 square feet of rentable area hatched in
red on Exhibit A attached hereto (hereinafter the “Leased Premises”). The Leased
Premises are located at 2001 Killebrew Drive.

 

3.                                       TERM. The lease term shall commence on
the 1st day of February, 1995 (hereinafter “Commencement Date”) and shall
continue thereafter to and including the 31st day of January, 1998, unless
earlier terminated as hereinafter provided.

 

4.                                       BASE RENT. Tenant shall pay to Landlord
during the lease term base rent in monthly installments pursuant to the
following Schedule:

 

From the commencement of the lease term until January 31, 1998, the sum of
$105,984.00, payable in equal monthly installments of $2,944.00 on the first

 

The monthly installments of Base Rent are due and payable in advance on the
first day of each month. Any installment which has not been received by the
Landlord by the 5th day of the month shall automatically and without notice be
increased by 18% per annum to compensate the Landlord for its administrative
overhead, loss of use of funds, and other incidental expenses.

 

5.                                       CONTRIBUTION TO OPERATING COSTS. The
Base Rent is predicated in part upon Base Operation Costs on a per square foot
basis of five dollars and 75/100 ($5.75) (hereinafter “Base Operating Cost”)
consisting of two components $1.90 for real estate taxes and $3.85 for other
operating expenses. Prior to March 1, 1995, and prior to the first day of each
calendar year thereafter, Lessor shall furnish Tenant with an Estimate of the
Operating Costs for the ensuing calendar year. The monthly installments of the
Base Rent shall be increased or decreased by one-twelfth of the product of the
number of square feet of net rentable area in the Leased Premises multiplied by
the excess, if any, of such Estimate over the Base Operating

 

2

--------------------------------------------------------------------------------


 

Costs. After the expiration of each calendar year, Lessor shall furnish Tenant
with a statement of the actual per square foot Operating Costs for the preceding
calendar year, and if the actual per square foot Operating Costs for such
preceding calendar year are more or less than the Estimate, a proper adjustment
shall be made; however, neither component of Operating Costs shall be less than
the respective figures stated above.  Provisions to the contrary hereinabove
contained notwithstanding, the Base Rent shall in no event be less than the
amount stated in Paragraph 3.

 

(a)                                  Definitions.  For the purposes of this
Lease, the following terms shall have the meanings set forth in this paragraph.

 

(i)                                   “Base Operating Cost” shall mean the
Operating Costs (as that term is defined herein) attributed to the Leased
Premises as of the Commencement Date. Base Operating Cost shall be divided into
two components:  Operating Expenses and Real Estate Taxes. Each part shall be
determined and assessed independent of the other.  “Operating Costs” means
Operating Expense and Real Estate Taxes combined.

 

(ii)                                “Operating Expenses” shall mean the
following items. All costs incurred by Landlord in owning, managing, maintaining
and operating the BLN Office Park, the appurtenances thereto and the underlying
land, exclusive of interest and depreciation; an imputed management fee
commensurate with the Minneapolis metropolitan market for management services,
if at any time hereafter Landlord elects to manage the buildings and all other
expenditures which, for federal income tax purposes, may be expensed rather than
capitalized. Notwithstanding anything contained herein to the contrary,
Operating Expenses may, at the option of the Landlord, also include depreciation
and interest costs for machinery, equipment systems, property or facilities
installed in and used in connection with the BLN Office Park, provided that one
of the major purposes for such installation or use is to reduce other items of
Operating Expenses, and depreciation and interest costs for equipment provided
or used by the Landlord in the normal maintenance of the Building.

 

(iii) “Real Estate Taxes” shall mean the annual payment of real estate taxes and
annual installments of special assessments levied against the BLN Office Park,
the appurtenances and underlying land.

 

(b)                                 General Calculation of Operating Costs.

 

(i) Operating Costs shall be determined on a per square foot basis by dividing
total Operating Costs by the total number of square feet of rentable area in the
BLN Office Park, which rentable area shall be determined in accordance with the
space measuring standards of the Building Owners and Managers Association
International (BOMA) in effect on the date of this Lease and which can change
from time to time. For the purpose of calculating Operating Costs for any
calendar year, if, at any time during such year, less than the entire rentable
area of the BLN Office Park was occupied by tenants making full utilization of
such area, then the Operating Costs for such year shall be calculated by using a
total Operating Cost amount equal to the Operating Costs which would have been
incurred by Landlord had such total occupancy and full utilization of the BLN
Office Park existed.  Landlord shall have the right, in its sole and reasonable
discretion, to

 

3

--------------------------------------------------------------------------------


 

determine the method of calculating Operating Costs, to accomplish the goal of
having the Tenants of BLN Office Park pay all Operating Costs in an equitable
manner, including special adjustments or allocations as between the two
buildings of’ the Office Park.

 

(ii)                                For purposes of this Section 5, the Tenant’s
prorata share shall be the fraction having the number of rentable square feet of
the Leased Premises as the numerator and the total rentable square feet in the
BLN Office Park as the denominator, which fraction is .679%.

 

6.                                       ADDITIONAL TAXES. The Tenant shall pay
at the time and in the manner specified herein, the following amounts as
additional rent due hereunder:

 

(a)                                Tenant shall pay, together with each monthly
installment of Annual Base Rent, the amount of any gross receipts tax, sales tax
or similar tax (but excluding therefrom any income tax) payable by Landlord by
reason of Landlord’s receipt of any amounts due to Landlord hereunder.

 

(b)                               If any improvements are made to the Leased
Premises by or at the insistence of the Tenant which are of a nature or quality
beyond standard office space in the BLN Office Park, the Tenant shall pay to
Landlord on the first day of each month during the lease term, one-twelfth of
the annual tax expenses as estimated by Landlord to be paid during the following
calendar year that are attributable to such improvements. It is understood and
agreed by the parties hereto that, if the amount of estimated annual tax
expenses paid by the Tenant during each such year is lesser or greater than the
amount of annual tax expenses actually attributable to the improvements made by
Tenant, an appropriate adjustment shall be made. In the event such actual annual
tax expenses are greater than as estimated, Tenant shall immediately pay the
difference to the Landlord; in the event they are less than as estimated,
Landlord shall credit the difference to the Tenant’s account.

 

7.                                       USE AND INSURANCE RATING. Tenant shall
use the Leased Premises for the following purposes and for no other purposes
whatsoever: general office.

 

Tenant will not conduct or permit to be conducted any activity or place any
equipment in or about the Leased Premises which will in any way increase the
rate of fire and extended coverage insurance or liability insurance on the
Building.  If any increase in the rate of such insurance is stated by any
insurance company or by the applicable insurance rating bureau to be due to
activity or equipment of Tenant in or about the Leased Premises, such statement
shall be conclusive evidence that such increase in such rate is due to such
activity or equipment, and, as a result thereof, Tenant shall be liable for such
increase and shall reimburse Landlord therefor.

 

8.                                       SPACE ADJUSTMENTS. Tenant acknowledges
that much of the rental space in the Building may be rented in smaller units
and, therefore, it may be necessary for Landlord to make adjustments in Tenant’s
space or actually relocate Tenant within the building so that the space needs of
all Tenants may be accommodated. Tenant agrees that Landlord may, at any time,
and

 

4

--------------------------------------------------------------------------------


 

from time to time, relocate Tenant within the Building, provided that Landlord
shall pay all Tenant’s direct costs incurred in connection therewith.

 

Landlord’s right to relocate Tenant is conditioned only on the obligation that
the new leased premises shall be located in the BLN Office Park and shall not
vary in size more than plus or minus five percent (5%) from the Leased Premises.
Tenant shall pay rentals based on the actual rentable area calculated for the
space occupied after such relocation, whether said space is larger or smaller
than the Leased Premises. If Tenant shall be moved more than once, the new space
shall never vary more than ten percent (10%) from the originally estimated
space.

 

9.                                       LEASEHOLD IMPROVEMENTS.  Landlord
agrees to provide those improvements in the Leased Premises set forth on Exhibit
B attached hereto.

 

10.                                 NO WARRANTIES BY LANDLORD AND
AGENTS/ACCEPTANCE OF PREMISES.

 

(a) By signing this Lease, Tenant acknowledges and agrees that neither Landlord
nor any agents or employee of Landlord have made any representations or promises
with respect to the Leased Premises or BLN Office Park, except as expressly set
forth herein, and no rights, privileges, easements or licenses are acquired by
Tenant except as expressly set forth herein.

 

(b)                                 The taking of possession of the Leased
Premises by Tenant shall be conclusive evidence that, except for minor “punch
list” items, if any, the Leased Premises were on such date of possession in
good, clean and tenantable condition and that the Tenant accepts the Leased
Premises “as is.”

 

11.                                 TIME OF POSSESSION AND OCCUPANCY OF
PREMISES. If the Leased Premises shall, on the date of commencement of the Lease
Term, be in the possession and occupancy of any person not lawfully entitled
thereto, Landlord shall use due diligence to obtain possession thereof for
Tenant. If the Leased Premises shall not be ready (for occupancy at said time
because construction has not yet been substantially completed or by reason of
any building operations, repairing or remodeling to be done by Landlord, or by
reason of a tenant holding over, Landlord shall use due diligence to make the
Leased Premises ready for occupancy by Tenant. It is agreed that Landlord and
Landlord’s agents and employees, using due diligence, shall not in any way be
liable to Tenant for any incidental or consequential damages resulting to Tenant
from failure to obtain possession of the Leased Premises for the Tenant or to
deliver the possession thereof to Tenant, and this Lease shall remain in all
things in full force and effect and the Lease Term shall not thereby be
extended, except that the monthly installments of Base Rent, additional rent and
other amounts payable hereunder shall be abated until the Landlord has made the
Leased Premises ready for occupancy; provided, however, if the Leased Premises
are not ready for occupancy by March 1, 1995, Tenant, at its option, shall have
the right to terminate this Lease by written notice.

 

12.                                 ASSIGNMENT AND SUBLETTING. Tenant shall have
the right to assign this Lease or sublet all or any part of the Leased Premises
with the prior written consent of the Landlord, which consent shall not be
unreasonably withheld, provided as follows:

 

5

--------------------------------------------------------------------------------


 

(a)                                the Landlord may, in its sole discretion,
withhold its consent to an assignment or a sublease (i) to any present tenant of
Landlord in the BLN Office Park or any other location, (ii) to any tenant whose
credit standing and financial statements are unsatisfactory to Landlord, or
(iii) to any tenant whose occupancy would be inconsistent with the character of
BLN Office Park;

 

(b)                               such assignment or sublease shall not relieve
Tenant of any of its obligations under this Lease;

 

(c)                                any profit received from such assignment or
sublease shall promptly, upon receipt thereof be paid by Tenant to Landlord.
“Profit” as used herein shall mean any amounts paid by an assignee or subtenant
in excess of the Base Rent and additional rent attributable to the Leased
Premises being assigned or sublet after deducting therefrom any amounts Tenant
has paid for outside leasing commissions and reasonable tenant improvements
occasioned by such assignment or subletting;

 

(d)                               Tenant shall provide Landlord with notice of
any assignment or sublease in writing, together with a copy of such assignment
or sublease, and Landlord shall have 30 days from receipt thereof to make a
decision concerning such assignment or sublease; and

 

(e) any assignment or subletting made in violation of the provisions contained
herein shall be ineffective.

 

13.                                 ALTERATIONS. Tenant will not make any
alterations of or additions to the Leased Premises without the prior written
approval of Landlord. All work to be performed in the Leased Premises shall be
performed by competent contractors and subcontractors, approved by Landlord,
which approval shall not be unreasonably withheld by Landlord, except that
Landlord may in any event condition its approval of such contractors and
subcontractors on the Tenant’s furnishing separate performance and payment
surety bonds or other financial guaranties or deposits satisfactory to Landlord,
covering any work to be performed by such contractors or subcontractors on the
Leased Premises, and Landlord may, in any event, require that contractors and
subcontractors normally employed by Landlord be engaged for any mechanical or
electrical work and that any alterations be done by contractors or
subcontractors compatible with those workmen, contractors and subcontractors
employed from time to time in the BLN Office Park by Landlord.  All alteration
work performed by or for Tenant hereunder must be performed in such manner to
avoid disruption of the BLN Office Park operations or disturbance of other
tenants in the BLN Office Park. Unless Landlord requires the Tenant to restore
the Leased Premises as set forth in this Lease, all alterations, additions or
improvements which may be made by either of the parties hereto upon the Leased
Premises, except office furnishings purchased by Tenant which may be removed
without damage or destruction to the Leased Premises, shall be the property of
Landlord and shall remain upon and be surrendered with the Leased Premises as a
part thereof at the termination of this Lease or any extension thereof. Tenant
will not permit any mechanics, laborers or materialmen’s liens to stand against
the Leased Premises, the Building or BLN Office Park for any labor or materials
furnished to or in connection with any work performed or claimed to have been
performed in, on or about the Leased Premises and will immediately remove all
such liens. Tenant further agrees that, in the event Tenant fails to remove any
such lien, Landlord

 

6

--------------------------------------------------------------------------------


 

may remove such lien and Tenant shall immediately reimburse Landlord upon demand
for all costs and expenses, including attorneys’ fees, incurred by Landlord in
removing such mechanic’s or materialmen’s lien.

 

14.                                 TENANT EQUIPMENT AND FURNISHINGS.

 

(a)                                Tenant may install or operate in the Leased
Premises any electrically operated equipment or other machinery which uses
standard 110-volt current and which Landlord determines in its reasonable
judgment to constitute standard office equipment. Tenant shall not install any
other equipment of any kind or nature whatsoever which will or may require any
changes, replacements or additions to or in the use of the heating, air
conditioning, electrical or plumbing systems of the Leased Premises or BLN
Office Park without first obtaining the prior written consent of the Landlord.
No plumbing fixtures of any type shall be installed within the Leased Premises
without Landlord’s written approval. If Tenant’s business machines and
mechanical equipment cause noise or vibration that may be transmitted to the
structure of the BLN Office Park or to any space therein to such a degree as to
be reasonably objectionable to Landlord or to any tenant in the Building, then
Tenant shall install vibration eliminators or sound abatement measures or other
devices sufficient to eliminate such noise and vibration at Tenant’s cost.  If
Tenant uses heat generating machines or equipment (other than standard office
equipment designated by Landlord as set forth above) in the Leased Premises
which affect the temperature in the Leased Premises otherwise maintained by the
air conditioning system furnished by Landlord as set forth in Section 15(a),
Landlord reserves the right to install or to require Tenant to install adequate
supplementary air conditioning equipment in the Leased Premises at Tenant’s
cost.

 

(b) No furniture, equipment or other bulky items of any description will be
received into the building or carried in the elevators, except as approved by
Landlord. All moving of furniture, equipment and other materials shall be done
during hours previously approved by Landlord and shall be under the direct
control and supervision of Landlord or its agent. Landlord and its agents and
representatives shall not be responsible for any damage to any of Tenant’s
personal property nor for any charges for moving the same. Tenant shall promptly
remove from the public and common areas in the building and the BLN Office Park
any of the Tenant’s furniture, equipment or other material there delivered or
deposited. Landlord shall have the right to limit the weight and prescribe the
position of safes and other heavy equipment or fixtures. Any and all damage or
injury to the Leased Premises or BLN Office Park caused by moving the property
of Tenant in or out of the Leased Premises, or due to the same being on the
Leased Premises, shall be repaired by and at the sole cost of Tenant.

 

15.                                 SERVICES FURNISHED BY LESSOR.  Landlord
agrees to furnish the following services to Tenant upon the terms and conditions
set forth herein, with the costs for such services being part of the Operating
Costs:

 

(a)                                Heating, Ventilation and Air Conditioning. 
Landlord agrees to furnish sufficient heat, ventilation and air conditioning to
provide a temperature condition required in Landlord’s reasonable judgment for
comfortable occupancy of the Leased Premises

 

7

--------------------------------------------------------------------------------


 

under normal business operations daily from 8:00 a.m. to 6:00 p.m., Saturdays,
Sundays and holidays excepted.

 

(b)                               Lavatory Service.  Landlord will provide
reasonable sewer service and water for drinking, lavatory and toilet purposes in
the Building.

 

(c)                                Electricity.  Landlord agrees to provide
110-volt current electricity to the Leased Premises for standard building
lighting and office use during normal business hours. Any 110-volt equipment
which is not reasonably energy-efficient shall not be deemed to be standard
hereunder.

 

(d)                               Elevator Service.  Landlord will provide
passenger elevator service in common with others at all times.

 

(e)                                Janitor Service.  Landlord will provide daily
janitor service in and about the Leased Premises, Saturdays, Sundays and
holidays excepted.

 

(f)                                  Building Access.  Landlord will keep the
buildings open during normal business hours and will provide after hours access
to Tenant in accordance with such reasonable rules, regulations and conditions
as may be specified from time to time by Landlord and generally applicable to
all tenants of the BLN Office Park.

 

16.                                 TENANT EQUIPMENT - ADDITIONAL UTILITIES AND
COSTS.

 

(a)                                If any electrical equipment, machinery,
plumbing fixtures or other mechanical equipment installed or used by Tenant in
the Leased Premises consumes or requires utility service in addition to those
services to be furnished by Landlord pursuant to Section 15, Tenant shall
promptly pay, as additional rent, all charges for such additional utilities and
utility service furnished to the Leased Premises during the term of this Lease.
If such utilities are separately metered to the Leased Premises, Tenant shall
pay all such additional charges directly to the utility company furnishing the
same. To the extent that utilities are furnished to the Leased Premises without
separate metering, the amount which may be specifically charged to Tenant for
additional utility usage shall be determined by Landlord on the basis of the
costs incurred by Landlord in purchasing such additional utilities for use in
the building.

 

(b)                               Tenant shall also promptly pay to Landlord, as
additional rent, all costs and expenses of installation, operation and
maintenance of all electric lamps, starters and ballasts (but excluding the cost
for light bulbs installed by Landlord prior to Tenant’s initial possession of
the Leased Premises) all additional electrical wiring caused by electrical
equipment installed by Tenant with Landlord’s approval other than the standard
office equipment described in Section 14(a), any supplemental air conditioning
equipment or vibration or noise elimination equipment described in
Section 14(a), all plumbing fixtures and all additional sewer and water service
used in or on the Leased Premises in addition to those described in
Section 15(b).

 

17.                                 NO WARRANTY AS TO SERVICES.  Landlord does
not warrant that any of the services it is required to provide under the terms
of this Lease will be free from interruption.

 

8

--------------------------------------------------------------------------------


 

Interruption of service shall never be deemed an eviction or disturbance of
Tenant’s use and possession of the Leased Premises or any part thereof, or
render Landlord or Landlord’s agents or employees liable to Tenant for damages,
or relieve Tenant from performance of Tenant’s obligations under this Lease.
Landlord will use due diligence to restore the interrupted service as soon as is
reasonably possible to the extent that the interruption of service is under the
control of Landlord.

 

18.                                 ENERGY POLICIES. Wherever in this Lease any
terms, covenants or conditions are required to be performed by the Landlord, the
Landlord shall be deemed to have kept and performed such terms, covenants and
conditions notwithstanding any action taken by the Landlord, if such action is
pursuant to any governmental regulations, requirements or directives. Without
limiting the generality of the foregoing, the Landlord may reduce the quantity
and quality of all utility and any other services and impose such regulations as
the Landlord deems necessary in order to preserve energy. Landlord agrees that
its determination hereunder shall in all instances be reasonable.

 

19.                                 PROPERTY INSURANCE.

 

(a)                                Landlord shall carry and cause to be in full
force and effect a fire and extended coverage insurance policy on the BLN Office
Park, but not on the contents owned, leased or otherwise in possession of the
Tenant. The cost of such insurance shall be an Operating Expense.

 

(b) The Tenant shall carry and cause to be in full force and effect a fire and
extended coverage insurance policy covering property of the Tenant within the
BLN Office Park.

 

(c) Landlord and Tenant hereby release each other from any and all liability or
responsibility to the other or anyone claiming through or under them by way of
subrogation or otherwise for any loss or damage to property caused by fire or
any of the extended coverage or supplementary contract casualties, even if such
fire or other casualty shall have been caused by the fault or negligence of the
other party, or anyone for whom such party may be responsible, provided,
however, that this release shall be applicable and in force and effect only with
respect to loss or damage occurring during such time as the releasing party’s
policies shall contain a clause or endorsement to the effect that any such
release would not adversely affect or impair said policies or prejudice the
right of the releasing party to recover thereunder. Landlord and Tenant agree
that they will request their insurance carriers to include in their policies
such a clause or endorsement. If extra costs shall be charged therefor, each
party shall advise the other of the amount of the extra cost and the other
party, at its election, may pay the same, but shall not be obligated to do so.

 

(d) Tenant shall be responsible for the security and safeguarding of the Leased
Premises and all of its property kept, stored or maintained in the Leased
Premises.  In the event of any loss or damage to any of Tenant’s property,
Tenant agrees to look solely to its insurance carrier for recovery, irrespective
of the cause of such loss or damage.

 

9

--------------------------------------------------------------------------------


 

20.                                 PUBLIC LIABILITY.

 

(a)                                Tenant will keep in force at its own expense
for so long as this Lease remains in effect and for so long as Tenant occupies
or has a right to occupy the Leased Premises, a policy of public liability with
respect to the Leased Premises and the BLN Office Park in which policy Landlord
shall be named as an additional insured. This insurance will be with a company
and in such a form as is acceptable to Landlord, and shall have a minimum
combined limit of liability, per location, of $1,000,000. The insurance shall
also provide for contractual liability coverage by endorsement. Tenant will
deposit with Landlord a certificate of insurance or other acceptable evidence,
which evidence shall indicate that the Landlord will be notified in writing
thirty (30) days prior to any cancellation, material change or failure to renew
said insurance. Tenant covenants and agrees to indemnify and hold Landlord and
Landlord’s building managers and other agents and employees harmless from any
claim, loss or damage, including reasonable attorney’s fees, suffered by
Landlord, Landlord’s management agent, employees or other agents or Landlord’s
other tenants caused by: (i) any act or omission by Tenant, Tenant’s employees
or anyone claiming through or by Tenant in, at or around the Leased Premises or
the BLN Office Park; (ii) the conduct or management of any work or thing
whatsoever done by Tenant in or about the Leased Premises or the BLN Office
Park, or (iii) Tenant’s failure to comply with any and all governmental laws,
rules, ordinances or regulations applicable to the use of the Leased Premises
and its occupancy. If Tenant shall not comply with the covenants made in this
paragraph, Landlord may, at its option, cause insurance to be issued and the
costs thereof shall be billed to Tenant and shall thereafter become immediately
due, as additional rent.

 

(b)                               During the term of this Lease Agreement,
Landlord shall also maintain a policy of public liability insurance in full
force and effect with a combined single liability limit of at least $1,000,000,
relative to the BLN Office Park location.

 

21.                                 HAZARDOUS SUBSTANCES.

 

(a)                                “Claim” shall mean and include any demand,
cause of action, proceeding or suit for any one or more of the following: (i)
actual or punitive damages, losses, injuries to person or property, damages to
natural resources, fines, penalties, interest, contribution or settlement,
(ii) the costs of site investigations, feasibility studies, information
requests, health or risk assessments, or Response (as hereinafter defined)
actions, and (iii) enforcing insurance, contribution or indemnification
agreements.

 

(b)                               “Environmental Laws” shall mean and include
all federal, state and local statutes, ordinances, regulations and rules
relating to environmental quality, health, safety, contamination and clean-up,
including, without limitation, the Clean Air Act, 42 U.S.C. §7401, et seq.; the
Clean Water Act, 33 U.S.C. §1251, et seq.; and the Water Quality Act of 1987;
the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA), 7 U.S.C. § 136,
et seq.; the Marine Protection, Research, and Sanctuaries Act, 33 U.S.C. §1401,
et seq.; the Noise Control Act, 42 U.S.C. §4901, et seq.; the Occupational
Safety and Health Act, 2 U.S.C. §651, et seq.; the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. §6901, et seq., as amended by the Hazardous and
Solid Waste

 

10

--------------------------------------------------------------------------------


 

Amendments of 1984; the Safe Drinking Water Act, 42 U.S.C. §300f, et seq.; the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. §9601, et seq., as amended by the Superfund Amendments and
Reauthorization Act, the Emergency Planning and Community Right-to-Know Act, and
Radon Gas and Indoor Air Quality Research Act; the Toxic Substances Control Act
(“TSCA”), 15 U.S.C. §2601, et seq.; the Atomic Energy Act, 42 U.S.C. §2011, et
seq.; and the Nuclear Waste Policy Act of 1982, 42 U.S.C. § 10101, et seq.; and
all Minnesota state superlien and environmental clean-up statutes, with
implementing regulations and guidelines, as amended from time to time.
Environmental Laws shall also include all state, regional, county, municipal and
other laws, regulations, and ordinances insofar as they are equivalent or
similar to the federal laws recited above or purport to regulate Hazardous
Materials (as hereinafter defined);

 

(c)                                “Hazardous Materials” shall mean and include
the following, including mixtures thereof: any hazardous substance, pollutant,
contaminant, waste, by-product or constituent regulated under CERCLA; oil and
petroleum products and natural gas, natural gas liquids, liquefied natural gas
and synthetic gas usable for fuel; pesticides regulated under FIFRA; asbestos
and asbestos-containing materials, PCBs, and other substances regulated under
TSCA; source material, special nuclear material, by-product material and any
other radioactive materials or radioactive wastes, however produced, regulated
under the Atomic Energy Act or the Nuclear Waste Policy Act; chemicals subject
to the OSHA Hazard Communication Standard, 29 C.F.R. §1910.1200, et seq., and
industrial process and pollution control wastes, whether or not hazardous within
the meaning of RCRA; any substance whose nature and/or quantity of existence,
use, manufacture, disposal or effect render it subject to federal, state or
local regulation, investigation, remediation or removal as potentially injurious
to public health or welfare.

 

(d)                               “Use” means to manage, generate, manufacture,
process, treat, store, use, re-use, refine, recycle, reclaim, blend or burn for
energy recovery, incinerate, accumulate speculatively, transport, transfer,
dispose of or abandon Hazardous Materials.

 

(c)                                “Release” or “Released” shall mean any actual
or threatened spilling, leaking. pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of Hazardous
Materials into the environment, as “environment” is defined in CERCLA.

 

(f)                                  “Response” or “Respond” shall mean action
taken in compliance with Environmental Laws to correct, remove, remediate, clean
up, prevent, mitigate, monitor, evaluate, investigate, assess or abate the
Release of a Hazardous Material.

 

Tenant shall not have or maintain any Hazardous Materials on the Leased Premises
nor shall it commit any violation of Environmental Laws on the Leased Premises
or in the BLN Office Park. Tenant agrees to indemnify and hold Landlord harmless
from and against any damages as a result of Tenant’s violation of the provisions
of this paragraph.

 

Landlord agrees to indemnify and hold Tenant harmless from and against any
damage or liability to Tenant or its agents, employees or invitees arising from
any Hazardous Materials which

 

11

--------------------------------------------------------------------------------


 

Landlord may have on the Leased Premises or in the BLN Office Park or from the
Landlord’s violation of any environmental laws.

 

22.                                 FIRE OR OTHER CASUALTIES. If the Building is
substantially damaged or destroyed by fire or other casualty, the Landlord shall
have the right to terminate this Lease, provided it gives written notice thereof
to the Tenant within 90 days after such damage or destruction. If a portion of
the Leased Premises is damaged by fire or other casualty and Landlord elects not
to terminate this Lease, the Landlord shall, within a reasonable time and at its
own expense, restore the Leased Premises, exclusive of any alterations or other
changes made to the Leased Premises at any time by or at the direction or
request of Tenant, to as near the condition which existed immediately prior to
such damage or destruction as reasonably possible. In the event Landlord so
elects to restore the Leased Premises, rent shall abate during such period of
time as the Leased Premises are unusable in proportion that the unusable portion
of the Leased Premises shall bear to the entire Leased Premises. If the
destruction is so substantial that the Leased Premises cannot be substantially
restored within 180 days from the time of such damage or destruction, then the
Tenant shall have the right to terminate this Lease. The Landlord shall not be
responsible to the Tenant for damages to or destruction of any furniture,
equipment, alterations or other changes made or installed in, on or about the
Leased Premises by Tenant regardless of the cause of the damage or destruction.

 

23.                                 EMINENT DOMAIN. If the entire BLN Office
Park or that portion of the BLN Office Park which includes all or substantially
all of the Leased Premises is permanently taken by eminent domain, this Lease
shall automatically terminate as of the date of such taking. If any portion of
the BLN Office Park is taken by eminent domain, Landlord shall also have the
right to terminate this Lease by giving written notice thereof to Tenant within
90 days after the date of taking. If only a portion of the Leased Premises is
taken by eminent domain and Landlord elects not to terminate this Lease,
Landlord shall, at its expense, restore the Leased Premises, exclusive of any
improvements or other changes made to the premises by Tenant, to as near the
condition which existed immediately prior to the date of taking as reasonably
possible. Rent shall abate during such period of time as the Leased Premises are
unusable in proportion that the unusable portion of the Leased Premises shall
bear to the entire Leased Premises and, upon completion of restoration,
necessary adjustments shall be made in the Base Rent, additional rent or other
costs to reflect a reduction in the size of the Leased Premises and/or the total
rentable area of the BLN Office Park. Tenant shall have no right to any of the
award or payment made in connection with such taking; provided, however, that
Tenant shall be entitled to recover any separate amount for Tenant fixtures
and/or relocation costs provided under appropriate statutes, ordinances or
regulations.

 

24.                                 SIGNS. No sign, advertisement or notice
shall be inscribed, painted, affixed or displayed in any part of the outside or
the inside of the BLN Office Park, except on the directories and the doors of
offices, and then only in such place, number, size, color and style as is
approved by Landlord. Any such permitted uses, excepting initial listing on
directories in the main building lobby and the standard building sign installed
by Landlord for each Tenant, shall be at the sole expense and cost of Tenant. If
any such sign, advertisement or notice is improperly exhibited, Landlord shall
have the right to remove the same without any legal proceeding, and Tenant shall
be liable for any and all expenses incurred by Landlord for said removal.

 

12

--------------------------------------------------------------------------------


 

25.                                 WINDOW COVERINGS. Landlord, at its expense,
will install window coverings. Tenant shall maintain the window coverings so
installed in an attractive and safe condition and shall not change or alter such
window coverings without the written consent of Landlord.

 

26.                                 ACCEPTANCE OF TENANT’S GOODS. Tenant
authorizes Landlord and Landlord’s agents and employees to accept and sign for
shipments as a convenience and measure of traffic control with a stamp which
shall indicate that any signature is authorized only to clear the loading dock
or other receiving area as a matter of convenience, and such signature does not
constitute acceptance by the addressee and does not relieve the carrier of any
liability nor create an agency or bailment. Tenant hereby releases Landlord and
Landlord’s agents and employees from any and all liability resulting from or
related to the acceptance of goods addressed to Tenant and delivered to the
Building’s loading dock or other area designated for receipt of goods.

 

27.                                 RULES AND REGULATIONS. Tenant shall use the
Leased Premises and the public and common areas in the BLN Office Park in
accordance with such rules, regulations and procedures as may, from time to
time, be made by the Landlord for the general safety, comfort and convenience of
the owners, occupants and tenants of the BLN Office Park and shall cause
Tenant’s employees and invitees to abide by such rules and regulations. The
current rules and regulations are attached hereto as Exhibit D.

 

28.                                 WASTE. Tenant shall use due care in the use
of heat, air conditioning, water and electricity, the use of the Leased Premises
and of the public and common areas in the building; and BLN Office Park and,
without qualifying the foregoing, shall not neglect or misuse water fixtures,
electric lights and heating and air conditioning apparatus.

 

29.                                 RUBBISH AND DEBRIS. No rubbish, dirt,
overshoes, mats, umbrellas or objects of any kind shall be put or kept in the
public or common areas in the BLN Office Park by Tenant or its guests, agents or
employees.

 

30.                                 VENDING MACHINES. No vending machines shall
be installed in the Leased Premises without the written consent of Landlord.

 

31.                                 LIGHT AND AIR. Tenant has no right to light
or air over any premises adjoining the Building or the BLN Office Park.

 

32.                                 LANDLORD’S RIGHT TO ENTER PREMISES. Landlord
or its authorized agents or attorneys may, at any reasonable time, enter the
Leased Premises to inspect, make repairs and improvements and/or changes in the
Leased Premises or other premises in the BLN Office Park, as Landlord may deem
proper. Landlord’s reserved rights hereunder shall include, without limitation,
free, unhampered and unobstructed access to airways, equipment ducts, underfloor
heater ducts, stairways, access panels and all cleaning and utility services.
There shall be no diminution of rent or liability on the part of the Landlord by
reason of any inconvenience, annoyance or injury to business caused by
Landlord’s exercise of the rights reserved by Landlord in this paragraph.

 

33.                                 SECURITY OF LEASED PREMISES. Tenant assumes
full responsibility for protecting the Leased Premises from theft, robbery and
pilferage, which includes keeping doors

 

13

--------------------------------------------------------------------------------


 

locked and other means of entry to the Leased Premises closed and secured after
normal business hours.

 

34.                                 REPAIRS. Tenant shall promptly pay to
Landlord upon request an amount equal to any cost incurred by Landlord in
repairing the Leased Premises and/or public and common areas in the building or
BLN Office Park when such repairs were made necessary by the negligence of or
misuse by the Tenant.

 

35.                                 LEASE TO BE SUBORDINATE. Landlord may cause
this Lease to be made subject and subordinate to all ground or underlying
leases, mortgages and restrictions which may now or hereafter affect the
Building or BLN Office Park and to all renewals and extensions thereof. For
confirmation of such subordination, Tenant shall execute promptly any
subordination agreement requested by Landlord. Tenant hereby irrevocably
constitutes and appoints Landlord as Tenant’s agent to execute any such
subordination agreement or agreements for or on behalf of Tenant. Such
subordination is subject to Tenant enjoying the quiet possession of the Leased
Premises if any Mortgagee becomes landlord hereunder provided that Tenant is not
then in default hereunder or does not default in the future.

 

36.                                 ESTOPPEL CERTIFICATE. Tenant agrees, at any
time and from time to time upon not less than five business days prior written
notice by Landlord, to execute, acknowledge and deliver to Landlord a statement
in writing:

 

(a)                                Certifying that this Lease is unmodified and
in full force and effect or, if there have been modifications, that this Lease
is in full force and effect as modified and stating the modifications.

 

(b)                               Stating the dates to which the rent and ether
charges hereunder have been paid by Tenant to Landlord.

 

(c)                                Stating whether or not, to the best knowledge
of Tenant, Landlord is in default in the performance of any covenants,
agreements or conditions contained in this Lease and, if so, specifying each
such default of which Tenant may have knowledge.

 

(d)                               Responding to such other matters as Landlord
reasonably requests.

 

Any such statement delivered pursuant hereto may be relied upon by any owner or
prospective purchaser of the building, any prospective mortgagee of the building
or Landlord’s interest therein or any prospective assignee of any such
mortgagee.

 

37.                                 TENANT TO SURRENDER PREMISES IN GOOD
CONDITION. Upon the expiration or termination of the Lease Term, Tenant shall,
at its expense:

 

(a)                                Remove Tenant’s goods and effects and those
of all persons claiming through Tenant;

 

(b)                               Quit and deliver up the Leased Premises to
Landlord peaceably and quietly in as good order and condition as the same were
on the date the Lease Term commenced or

 

14

--------------------------------------------------------------------------------


 

were thereafter placed in service by Lessor, reasonable wear and tear and
damages from fire and other casualties excepted; and

 

(e) At Landlord’s request, and if there have been alterations made to the Leased
Premises without the Landlord’s explicit written consent, restore the Leased
Premises to general office standards adopted from time to time by Landlord for
general application throughout the BLN Office Park.

 

Any property left in the Leased Premises after the expiration or termination of
the Lease Term shall be deemed to have been abandoned and shall be deemed the
property of Landlord to be disposed of as Landlord sees fit.

 

38.                                 HOLDING OVER. Tenant shall not hold over in
the Leased Premises, or any part thereof, after the expiration or termination of
the Lease Term. Such continued occupancy by Tenant shall be at the sufferance of
Landlord, and Tenant shall pay as rent therefor an amount equal to 150% of the
amount or Base Rent in effect for the last period prior to the date of
termination or expiration of the Lease Term, plus additional rent and all other
amounts which would have been payable to the Landlord under this Lease for such
additional period had the Lease remained in effect, adjusted and calculated on a
per diem basis. Tenant shall pay Landlord such amount for each day the Tenant
retains possession of the Leased Premises or any part thereof after such
expiration or termination of the Lease Term. Tenant’s obligations with respect
to the Leased Premises as a Tenant at sufferance upon holding over shall be in
all respects the same as Tenant’s obligations under the Lease during the Lease
Term. At Landlord’s option, a holdover Tenant may be deemed to be a
month-to-month tenant whose rent is subject to adjustment with one month’s prior
written notice.

 

39.                                 DEFAULT. The occurrence of any of the
following events shall constitute a default by Tenant under this Lease:

 

(a)                                If Tenant shall fail to pay any amounts to be
paid by it hereunder, including, but not limited to, Base Rent and additional
rent, and such default shall continue for a period of seven (7) days after
Landlord has given Tenant written notice of such failure to pay; or

 

(b)                               If Tenant fails to perform or observe any of
Tenant’s other obligations, covenants or agreements herein or hereunder and such
failure shall continue for a period of twenty (20) days after Landlord has given
Tenant written notice thereof; or

 

(c)                                If Tenant makes a general assignment for the
benefit of creditors, or, subject to the rights of a Trustee in Bankruptcy,
files, or has filed against it, a petition in bankruptcy under the Bankruptcy
Reform Act of 1978 or under any other applicable law of the United States of
America or any state thereof, consents to the appointment of a trustee or
receiver for Tenant or for its property, or if Tenant takes any action for the
purpose of effecting or consenting to any of the foregoing.

 

(d)                                 If Tenant holds over after the expiration or
termination of this Lease.

 

Upon the occurrence of any of the foregoing defaults, Landlord may, but with no
obligation to do so, immediately, re-enter the Leased Premises and remove all
persons and property therefrom.

 

15

--------------------------------------------------------------------------------


 

Landlord shall have the right to keep this Lease in full force and effect or, at
its option, terminate this Lease as to all future rights of Tenant. Landlord
shall comply with notice and other requirements of Minnesota law as in effect
from time to time. Tenant shall be liable to Landlord for all loss of rents and
other damages which Landlord may incur by reason of such default including all
attorneys’ fees and expenses incurred in enforcing any of the terms of this
Lease. In the event Landlord re-enters the Leased Premises as set forth herein,
and, whether it elects to keep this Lease in effect or terminate it, Landlord
may re-let the Leased Premises for such rent and upon such terms as are not
unreasonable under the circumstances. In such event, Tenant also shall be liable
for all costs, expenses and damages incurred or sustained by Landlord in
re-letting the Leased Premises, including, without limitation, deficiency in
rent, attorneys’ fees, expenses of placing the Leased Premises in first class
rentable condition, brokerage fees, tenant allowances, improvements or payment
of any other tenant inducement. If Tenant has breached this Lease by failing to
pay all rent due hereunder during the initial term hereof, then Tenant shall be
liable to Landlord as an element of Landlord’s damages for the unamortized
portion of Landlord’s up-front costs in entering into this Lease, including, but
not limited to, leasehold improvements, leasing commissions and rent abatement.
For example, if this Lease is for five years and Tenant vacates and quits paying
rent after three years, and if Landlord had costs of $50,000 (i.e., $15,000
leasing commission, $25,000 build-out and $10,000 rent concessions), then Tenant
would owe Landlord $20,000 (40% of $50,000) to reimburse Landlord for the
unamortized portion of its up-front costs. This amount is due irrespective of
whether Landlord is successful in reletting the premises for the balance of the
initial term. Landlord shall have the right to commence one or more actions to
enforce the terms hereof, and the commencement and prosecution of one action
shall not be deemed a waiver or an estoppel from commencing one or more actions
from time to time in the future. Provisions contained in this section shall be
in addition to and shall not prevent the enforcement of any claim Landlord may
have against Tenant for anticipatory breach of the unexpired term of this Lease.
All rights and remedies of Landlord under this Lease shall be cumulative and
shall not be exclusive of any other rights and remedies provided to Landlord
under applicable law.

 

40.                                 RIGHT TO CURE DEFAULTS. If Tenant defaults
in the observance or performance of any of Tenant’s covenants, agreements or
obligations hereunder wherein the default can be cured by the expenditure of
money, Landlord may, but without obligation and without limiting any other
remedies which it may have by reason of such default, cure the default, charge
the cost thereof to Tenant and Tenant shall pay the same forthwith upon demand.
If Landlord is required to commence a legal action to recover such sums from the
Tenant, Landlord shall also have the right to recover all interest costs and
attorneys’ fees in connection with such litigation.

 

41.                                 QUIET ENJOYMENT. So long as the Tenant
complies with the terms and conditions hereof, it shall be entitled to the
peaceable and quiet enjoyment of the Leased Premises.

 

42.                                 FORCE MAJEURE. Any prevention, delay or
stoppage of work to be performed by Landlord or Tenant which is due to strikes,
labor disputes, inability to obtain labor, materials, equipment or reasonable
substitutes therefor, acts of God, governmental restrictions or regulations or
controls, judicial orders, enemy or hostile government actions, civil
commotions, fire or other casualty, or other causes beyond the reasonable
control of the party obligated to perform hereunder shall excuse performance of
the work by that party for a period equal to the duration of that prevention,
delay or stoppage.

 

16

--------------------------------------------------------------------------------


 

43.                                 SECURITY DEPOSIT. Tenant agrees to deposit
with Landlord a security deposit in the amount of $0 upon execution of the
Lease, which shall be held by Landlord as security for Tenant’s faithful
performance of its obligations hereunder. Landlord and Tenant agree that the
security deposit may be commingled with funds of Landlord and Landlord shall
have no obligation or liability for payment of interest on such deposit. Tenant
shall not pledge, mortgage, assign, transfer or encumber the security deposit
without the prior written consent of Landlord, and any attempt by Tenant to do
so shall be void as to Landlord’s rights. If Tenant fails to pay any rent or
other amount due hereunder or fails to perform any of the other terms hereof,
Landlord may appropriate and apply all or any portion of the security deposit to
cure any such default by Tenant hereunder or to reimburse Landlord for any loss
or damage sustained by Landlord as a result of Tenant’s default or breach.
Landlord may use the security deposit without prejudice to any other remedy
which it may have. If Landlord so uses any of the security deposit, Tenant
shall, within ten (10) days after written demand by Landlord, restore the
security deposit to the full amount originally deposited. Tenant’s failure to do
so shall constitute an event of default hereunder. Within thirty (30) days after
the termination or expiration of this Lease and the vacation of the Premises by
Tenant, Landlord shall account for the security deposit to Tenant and return any
portion which is due or owing. Landlord may deliver the security deposit to the
purchaser of Landlord’s interest in the BLN Office Park and, if it does so,
shall be relieved of any further liability to Tenant for the return of said
deposit.

 

44.                                 BROKERS. Landlord and Tenant each represent
and warrant to the other that they have dealt with and only with the real estate
brokers/agents named on Exhibit E hereto.  Landlord and Tenant hereby agree to
indemnify, defend and hold the other harmless from any claims for real estate
brokerage or leasing commissions or other suits of any kind by real estate
brokers or representatives in connection with or arising out of this Lease and
the negotiations leading up to the execution of this Lease.

 

45.                                 USE OF THE TERMS “LANDLORD” AND “TENANT.”
The terms “Landlord” and “Tenant” wherever used in this Lease shall be construed
to mean plural in all cases where there is more than one Landlord or Tenant, and
the necessary grammatical changes required to make the provisions hereof apply
to corporations, partnerships or individuals, men or women, shall in all cases
be assumed as though in each case fully expressed. In addition, where relevant
in this Lease and especially in connection with the provisions of this Lease
relating to personal injury, limitation of liability, indemnification, property
damage and insurance, “Landlord” shall mean Landlord, its respective employees,
agents, invitees, licensees, customers, clients, partners and shareholders, and
“Tenant” shall mean its employees, agents, invitees, licensees, customers,
clients, family members, guests, trespassers, partners and shareholders.

 

46.                                 LANDLORD’S CONSENT.  Unless it is expressly
stated herein that, as to any particular required consent, Landlord’s consent
shall not be unreasonably withheld, Landlord’s consent need be given only at
Landlord’s sole discretion.

 

47.                                 INTEREST ON AMOUNTS DUE LANDLORD.  Any
installment of Base Rent, additional rent or other charges to be paid by Tenant
under the provisions of this Lease which shall not be promptly paid when due
shall bear interest at the rate of 18% per annum from the date when the same is
due until the same shall be paid, but, if such rate exceeds the maximum

 

17

--------------------------------------------------------------------------------


 

rate permitted by law, such interest rate shall be reduced to the highest rate
allowed by law under such circumstances.

 

43.                                 EXECUTION BY LANDLORD.  Submission of this
instrument to Tenant or Tenant’s agents or attorneys for examination or
signature does not constitute or imply an offer to lease, reservation of space
or option to lease, and this Lease shall have no binding legal effect until
execution hereof by both Landlord and Tenant.

 

49.                                 CONTINUANCE OF AGREEMENT. This Agreement
shall be binding upon and inure for the benefit of the parties hereto and
subject to the restrictions and limitations herein contained, their respective
heirs, successors and assigns.

 

50.                                 SEVERABILITY. The provisions of this Lease
are expressly severable, and the unenforceability of any provision or provisions
hereof shall not affect or impair the enforceability of any other provision or
provisions.

 

51.                                 EXHIBITS/RIDERS. The additional provisions,
if any, set forth in the attached exhibits or riders are included herein and by
reference made a part hereof.  If there is any conflict between the terms,
conditions and provisions of this Lease and the terms, conditions and provisions
contained in any of said riders, the terms, conditions and provisions of said
riders shall control and take precedence.  The fo1lowing riders are attached:

 

Rider

 

No. of Pages

 

 

 

A.  Floor Plans

 

1

B.  Landlord-provided Improvements

 

1

C.  Rider-1

 

1

D.  Rules and Regulations

 

1

E.  Brokers

 

1

 

52.                                 WAIVER OF COVENANTS. Failure of Landlord to
insist, in any one or more instances, upon strict performance of any term,
covenant or condition of this Lease, or to exercise any option herein contained,
shall not be construed as a waiver, or a relinquishment for the future of such
term, covenant, condition or option, but the same shall continue and remain in
full force and effect.  The receipt by Landlord of rents with knowledge of a
breach in any of the terms, covenants and conditions of this Lease to be kept or
performed by Tenant shall not be deemed a waiver of such breach, and Landlord
shall not be deemed to have waived any provision of this Lease unless expressed
in writing and signed by Landlord.

 

53.                                 NOTICES. Any notice or demand which, under
the terms of this Lease or under any statute must or may be given or made by the
parties hereto, shall be in writing and may be given or made by personal
delivery or mailing the same by certified mail, addressed to the other party at
the address hereinbelow mentioned.  Either party, however, may designate in
writing such new or other address to which such notice or demand shall
thereafter be so given, made or mailed. Any notice given hereunder by mail shall
be deemed delivered two days after depositing in the United States mails,
certified mail, return receipt requested, postage prepaid, and addressed as
herein provided:

 

18

--------------------------------------------------------------------------------


 

(a)

If to Landlord, at:

Managing Partner

 

 

BLN Office Park

 

 

2001 Killebrew Drive

 

 

Bloomington, Minnesota 55425

 

(b)                               If to Tenant, at the Leased Premises (unless
notice of change of address is given pursuant to this section) or at the
following address:

 

 

54.                                 AMENDMENTS. This Lease may be amended only
by a writing executed by both parties hereto.

 

55.                                 MISCELLANEOUS. There are no understandings
or agreements not incorporated in this Lease.  This is a Minnesota lease and
shall be construed according to the laws of the State of Minnesota.  The
Captions in this Lease are for convenience only and are not part of this Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant respectfully have duly signed and sealed
these presents the day and year first above written.

 

 

LANDLORD:

 

 

 

BLN OFFICE PARK ASSOCIATES

 

AND

 

BLN OFFICE PARK ASSOCIATES II
LIMITED PARTNERSHIP

 

 

 

Date:

  2/28/95

 

By:

 

 

 

 

Its Managing Agent

 

 

 

 

TENANT:

 

 

 

 

SOUTHWEST CASINO AND HOTEL
CORP.

 

 

 

Date:

  2/24/95

 

By:

/s/ Jeffrey S. Halpern

 

 

 

(Signature)

 

 

 

 

Jeffrey S. Halpern

 

 

(Please Print)

 

 

 

 

Its

CEO

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

STATE OF MINNESOTA

)

 

 

) SS.

 

COUNTY OF HENNEPIN

)

 

 

The foregoing instrument was acknowledged before me this 28th day of Feb. 1995,
by John Kofski, the managing agent of BLN Office Park Associates or BLN Office
Park Associates II Limited Partnership, a Minnesota limited partnership.

 

 

/s/ Carol M. Evens

 

Notary Public

 

STATE OF MINNESOTA      

)

 

 

) SS.

 

COUNTY OF HENNEPIN

)

 

 

The foregoing instrument was acknowledged before me this 24th day of Feb. 1995,
by Jeffrey S. Halpern, the Chairman of the Board & CEO of Southwest Casino, a MN
corp., on behalf of said corporation and Hotel Corp.

 

 

/s/ Janet S. Smith

 

Notary Public

 

 

 

20

--------------------------------------------------------------------------------


 

Exhibit B

 

Lease Amendment No. 1

 

This Agreement, made this 20th day of March, 1997 by and between BLN Office Park
Associates, a Minnesota limited partnership (“Landlord”) and Southwest Casino
and Hotel Corp., a Minnesota Corporation.

 

Whereas, the Landlord and the Tenant entered into a written agreement of Lease
dated February 24, 1995 (herein collectively called the “Lease”), whereby the
Landlord leased to the Tenant approximately 2,208 square feet of office space
located on the third level of Phase I of the BLN Office Park, to be used and
occupied as the Tenant’s office for the transaction of its business; and

 

Now therefore, in consideration of the Leased Premises and of the mutual
agreement hereinafter set forth, it is mutually agreed that effective April 1,
1997, the Lease be revised as follows:

 

(1)                                    Section 2, LEASED PREMISES, of the Lease
shall change.

 

After the words “those certain premises comprising approximately” in the
section labeled Leased Premises in the printed portion of the Lease, change the
rentable area from 2,208 to 1,432.

 

(2)                                    The Tenant agrees to accept the Leased
Premises outlined In Exhibit A-1 in its “as is” condition.

 

(3)                                    In Section 4, BASE RENT, of the Lease,
delete the first paragraph in its entirety and substitute the following:

 

The Base Rent for the Leased Premises will be paid in accordance with the
following schedule:

 

Annual

 

Annual

 

Monthly

 

Rate

Period

 

Base Rent

 

Base Rent

 

Per SF

 

 

 

 

 

 

 

February 1, 1995 through and
Including March 31, 1997

 

$

35,328

 

$

2,944.00

 

$

16.00

 

 

 

 

 

 

 

April 1, 1997 through and
including January 31, 1998

 

$

22,912

 

$

1,909.33

 

$

16.00

 

(4)                                    In Section 5, CONTRIBUTION TO OPERATING
COSTS of the printed portion of the Lease paragraph (b) subsection (ii), after
those words “square foot basis” in the third line, change “.679%” to “.426%”.
This change becomes effective April 1, 1997.

 

(5)                                    Exhibit A of the Lease shall be
substituted with Exhibit A-1 effective April 1, 1997.

 

21

--------------------------------------------------------------------------------


 

(6)                                    The Landlord shall have the right during
the month of March, 1997 to construct minimal improvements in the Tenant’s
present suite #345.

 

(7)                                    The Landlord shall have the right to
lease to Circuit City 285 square feet of space further outlined in yellow on
Exhibit A-1. The Landlord shall provide Tenant with sixty (60) days advance
written notice of its intent to acquire said space and shall erect a demising
wall at its own expense.

 

In Witness Whereof, this instrument has been duly executed by the parties hereto
as of the day and year first written above.

 

Landlord:

Tenant:

BLN Office Park Associates

Southwest Casino and Hotel Corp.

 

 

 

 

By:

/s/

 

/s/

 

 

 

 

 

Its:  Managing Agent

Its: President

 

22

--------------------------------------------------------------------------------


 

Exhibit B

 

LEASE AMENDMENT NO. 2

 

This Agreement, made this 26th day of January, 1998 by and between BLN Office
Park Associates, a Minnesota limited partnership (“Landlord”) and Southwest
Casino and Hotel Corp., a Minnesota Corporation.

 

Whereas, the Landlord and the Tenant entered into a written agreement of Lease
dated February 24, 1995 (herein collectively called the “Lease”), whereby the
Landlord leased to the Tenant approximately 2,208 square feet of office space
located on the third level of Phase I of the BLN Office Park, to be used and
occupied as the Tenant’s office for the transaction of its business; and

 

Whereas, the Landlord and the Tenant entered into LEASE AMENDMENT NO. 1 dated
March 20, 1997, whereby the Landlord leased to the Tenant other third floor
space; and

 

Now therefore, in consideration of the Leased Premises and of the mutual
agreement hereinafter set forth, it is mutually agreed that effective
February 1, 1998, the lease be revised as follows:

 

1.                                         Section 3, TERM OF THE LEASE, after
the words “to and including the”, in the printed portion of the Lease change the
date from “31st day of January, 1998” to the “31st day of January, 1999.”

 

2.                                         In reference to Article 3 of LEASE
AMENDMENT NO. 1 and pertaining to BASE RENT payable in Section 4 of the printed
portion of the Lease shall be as follows:

 

The Base Rent for the Leased Premises will be paid in accordance with the
following schedule:

 

Annual

 

Monthly

 

Rate

 

 

Period

 

Base Rent

 

Base Rent

 

SF

 

 

 

 

 

 

 

 

 

 

February 1, 1995 through and
Including March 31, 1997

 

$

35,328.00

 

$

2,944.00

 

$

16.00

 

 

 

 

 

 

 

April 1, 1997 through and
Including January 31, 1998

 

$

22,912.00

 

$

1,909.33

 

$

16.00

 

 

 

 

 

 

 

February 1, 1998 through and
Including January 31, 1999

 

$

27,566.00

 

$

2,297.17

 

$

19.25

 

3.                                         EXHIBIT C, RIDER-1 of the Lease
Article 1 shall be replaced in its entirety by the following:

 

23

--------------------------------------------------------------------------------


 

Article 1

 

Tenant shall be provided five (5) underground garage stalls during the term of
this Lease Amendment No. 2 commencing with February 1, 1998 through and
including January 31, 1999.  The monthly charge will be $375.00 plus tax for the
five (5) stalls.

 

4.                                         EXHIBIT C, RIDER-1 of the Lease
Article 2 shall be replaced in its entirety by the following:

 

Article 2

 

The Tenant shall be provided 108 square feet of storage for the term of this
Lease Amendment No. 2.  Commencing February 1, 1998, the monthly charge shall be
$72.00.

 

In Witness Whereof, this instrument has been duly executed by the parties hereto
as of the day and year first written above.

 

Landlord:

Tenant:

BLN Office Park Associates

Southwest Casino and Hotel Corp.

 

 

 

 

By:

/s/

 

/s/

 

 

 

 

 

Its:  Managing Agent

Its:  President

 

24

--------------------------------------------------------------------------------


 

Exhibit B

 

LEASE AMENDMENT NO. 3

 

This Agreement, made this 5th day of October, 1998 by and between BLN Office
Park Associates, a Minnesota limited partnership (“Landlord”) and Southwest
Casino and Hotel Corp., a Minnesota Corporation.

 

Whereas, the Landlord and the Tenant entered into a written agreement of Lease
dated February 24, 1995 (herein collectively called the “Lease”), whereby the
Landlord leased to the Tenant approximately 2,208 square feet of office space
located on the third level of Phase I of the BLN Office Park, to be used and
occupied as the Tenant’s office for the transaction of its business; and

 

Whereas, the Landlord and the Tenant entered into LEASE AMENDMENT NO. 1 dated
March 20, 1997, whereby the Landlord leased to the Tenant other third floor
space; and

 

Whereas, the Landlord and the Tenant entered into LEASE AMENDMENT NO. 2 dated
January 26, 1998, whereby the Tenant extended the term; and

 

Now therefore, in consideration of the Leased Premises and of the mutual
agreement hereinafter set forth, it is mutually agreed that effective
February 1, 1999, the lease be revised as follows:

 

1.                                         In reference to Article 1 of LEASE
AMENDMENT NO. 2 and Section 3, TERM OF THE LEASE, after the words “to and
including the”, in the printed portion of the Lease change the date from “31st
day of January, 1999” to the “31st day of January, 2000.”

 

2.                                         In reference to Article 2 of LEASE
AMENDMENT NO. 3 and pertaining to BASE RENT payable in Section 4 of the printed
portion of the Lease shall be as follows:

 

The Base Rent for the Leased Premises will be paid in accordance with the
following schedule:

 

Annual

 

Monthly

 

Rate

 

 

Period

 

Base Rent

 

Base Rent

 

SF

 

 

 

 

 

 

 

 

 

 

February 1, 1995 through and
including March 31, 1997

 

$

35,328.00

 

$

2,944.00

 

$

16.00

 

 

 

 

 

 

 

April 1, 1997 through and
including January 31, 1998

 

$

22,912.00

 

$

1,909.33

 

$

16.00

 

 

 

 

 

 

 

February 1, 1998 through and
including January 31, 2000

 

$

27,566.00

 

$

2,297.17

 

$

19.25

 

25

--------------------------------------------------------------------------------


 

3.                                         In reference to Article 3 of LEASE
AMENDMENT NO. 2 and EXHIBIT C, RIDER-1 of the Lease Article 1 shall be replaced
in its entirety by the following:

 

Article 1

 

Tenant shall be provided four (4) underground garage stalls during the term of
this Lease Amendment No. 3 commencing with February 1, 1999 through and
including January 31, 2000.  The monthly charge will be $300.00 plus tax for the
four (4) stalls.

 

4.                                         In reference to Article 4 of LEASE
AMENDMENT NO. 2 and EXHIBIT C, RIDER-1 of the Lease Article 2 shall be replaced
in its entirety by the following:

 

Article 2

 

The Tenant shall be provided 108 square feet of storage for the term of this
Lease Amendment No. 3.  Commending February 1, 1999, the monthly charge shall be
$72.00.

 

In Witness Whereof, this instrument has been duly executed by the parties hereto
as of the day and year first written above.

 

Landlord:

Tenant:

BLN Office Park Associates

Southwest Casino and Hotel Corp.

 

 

By:

/s/

 

/s/

 

 

 

 

 

Its:  Managing Agent

Its:  President

 

26

--------------------------------------------------------------------------------


 

Exhibit B

 

LEASE AMENDMENT NO. 4

 

This Agreement, made this 5th day of October, 1998 by and between BLN Office
Park Associates, a Minnesota limited partnership (“Landlord”) and Southwest
Casino and Hotel Corp., a Minnesota Corporation.

 

Whereas, the Landlord and the Tenant entered into a written agreement of Lease
dated February 24, 1995 (herein collectively called the “Lease”), whereby the
Landlord leased to the Tenant approximately 2,208 square feet of office space
located on the third level of Phase I of the BLN Office Park, to be used and
occupied as the Tenant’s office for the transaction of its business; and

 

Whereas, the Landlord and the Tenant entered into LEASE AMENDMENT NO. 1 dated
March 20, 1997, whereby the Landlord leased to the Tenant other third floor
space; and

 

Whereas, the Landlord and the Tenant entered into LEASE AMENDMENT NO. 2 dated
January 26, 1998, whereby the Tenant extended the term; and

 

Now therefore, in consideration of the Leased Premises and of the mutual
agreement hereinafter set forth, it is mutually agreed that effective
February 1, 1999, the lease be revised as follows:

 

1.                                         In reference to Article 1 of LEASE
AMENDMENT NO. 2 and Section 3, TERM OF THE LEASE, after the words “to and
including the”, in the printed portion of the Lease change the date from “31st
day of January, 2000” to the “31st day of January, 2001.”

 

5.                                         In reference to Article 2 of LEASE
AMENDMENT NO. 3 and pertaining to BASE RENT payable in Section 4 of the printed
portion of the Lease shall be as follows:

 

The Base Rent for the Leased Premises will be paid in accordance with the
following schedule:

 

Annual

 

Monthly

 

Rate

 

 

Period

 

Base Rent

 

Base Rent

 

SF

 

 

 

 

 

 

 

February 1, 1995 through and
including March 31, 1997

 

$

35,328.00

 

$

2,944.00

 

$

16.00

 

 

 

 

 

 

 

April 1, 1997 through and
including January 31, 1998

 

$

22,912.00

 

$

1,909.33

 

$

16.00

 

 

 

 

 

 

 

February 1, 1998 through and
including January 31, 2001

 

$

27,566.00

 

$

2,297.17

 

$

19.25

 

27

--------------------------------------------------------------------------------


 

6.                                         In reference to Article 3 of LEASE
AMENDMENT NO. 3 and EXHIBIT C, RIDER-1 of the Lease Article1 shall be replaced
in its entirety by the following:

 

Article 1

 

Tenant shall be provided four (4) underground garage stalls during the term of
this Lease Amendment No. 3 commencing with February 1, 1999 through and
including January 31, 2001.  The monthly charge will be $300.00 plus tax for the
four (4) stalls.

 

In Witness Whereof, this instrument has been duly executed by the parties hereto
as of the day and year first written above.

 

Landlord:

Tenant:

BLN Office Park Associates

Southwest Casino and Hotel Corp.

 

 

By:

/s/

 

/s/ Thomas E. Fox

 

 

 

 

 

Its:  Managing Agent

Its:  Chief Financial Officer

 

28

--------------------------------------------------------------------------------


 

Exhibit B

 

LEASE AMENDMENT NO. 5

 

This Agreement, made this 11th day of October, 2000 BLN Office Park Associates,
a Minnesota limited partnership (“Landlord”) and Southwest Casino and Hotel
Corp., a Minnesota Corporation.

 

Whereas, the Landlord and the Tenant entered into a written agreement of Lease
dated February 24, 1995 (herein collectively called the “Lease”), whereby the
Landlord leased to the Tenant approximately 2,208 square feet of office space
located on the third level of Phase I of the BLN Office Park, to be used and
occupied as the Tenant’s office for the transaction of its business; and

 

Whereas, the Landlord and the Tenant entered into LEASE AMENDMENT NO. 1 dated
March 20, 1997, whereby the Landlord leased to the Tenant other third floor
space; and

 

Whereas, the Landlord and the Tenant entered into LEASE AMENDMENT NO. 2 dated
January 26, 1998, whereby the Tenant extended the term; and

 

Whereas, the Landlord and Tenant entered into LEASE AMENDMENT NO. 3 dated
October 5, 1998, whereby the Tenant extended the term; and

 

Whereas, the Landlord and Tenant entered into LEASE AMENDMENT NO. 4 dated
October 20, 1999, whereby the Tenant extended the term; and

 

Now therefore, in consideration of the Leased Premises and of the mutual
agreement hereinafter set forth, it is mutually agreed that effective
February 1, 2001, the lease be revised as follows:

 

1.                                         In reference to Article 1 of LEASE
AMENDMENT NO. 4 and Section 3, TERM OF THE LEASE, after the words “to and
including the”, in the printed portion of the Lease change the date from “31st
day of January, 2001” to the “31st day of January, 2002.”

 

2.                                         In reference to Article 2 of LEASE
AMENDMENT NO. 4 and pertaining to BASE RENT payable in Section 4 of the printed
portion of the Lease shall be as follows:

 

The Base Rent for the Leased Premises will be paid in accordance with the
following schedule:

 

Annual

 

Monthly

 

Rate

 

 

Period

 

Base Rent

 

Base Rent

 

SF

 

 

 

 

 

 

 

February 1, 1995 through and
including March 31, 1997

 

$

35,328.00

 

$

2,944.00

 

$

16.00

 

 

 

 

 

 

 

April 1, 1997 through and
including January 31, 1998

 

$

22,912.00

 

$

1,909.33

 

$

16.00

 

 

 

 

 

 

 

February 1, 1998 through and
including January 31, 2002

 

$

27,566.00

 

$

2,297.17

 

$

19.25

 

29

--------------------------------------------------------------------------------


 

In Witness Whereof, this instrument has been duly executed by the parties hereto
as of the day and year first written above.

 

Landlord:

Tenant:

BLN Office Park Associates

Southwest Casino and Hotel Corp.

 

 

 

 

By:

/s/

 

/s/  Jeffrey S. Halpern

 

 

 

 

 

Its:  Managing Agent

Its: C.E.O.

 

30

--------------------------------------------------------------------------------


 

Exhibit B

 

LEASE AMENDMENT NO. 6

 

This Agreement, made this 16th day of January, 2002 BLN Office Park Associates,
a Minnesota limited partnership (“Landlord”) and Southwest Casino and Hotel
Corp., a Minnesota Corporation.

 

Whereas, the Landlord and the Tenant entered into a written agreement of Lease
dated February 24, 1995 (herein collectively called the “Lease”), whereby the
Landlord leased to the Tenant approximately 2,208 square feet of office space
located on the third level of Phase I of the BLN Office Park, to be used and
occupied as the Tenant’s office for the transaction of its business; and

 

Whereas, the Landlord and the Tenant entered into LEASE AMENDMENT NO. 1 dated
March 20, 1997, whereby the Landlord leased to the Tenant other third floor
space; and

 

Whereas, the Landlord and the Tenant entered into LEASE AMENDMENT NO. 2 dated
January 26, 1998, whereby the Tenant extended the term; and

 

Whereas, the Landlord and Tenant entered into LEASE AMENDMENT NO. 3 dated
October 5, 1998, whereby the Tenant extended the term; and

 

Whereas, the Landlord and Tenant entered into LEASE AMENDMENT NO. 4 dated
October 20, 1999, whereby the Tenant extended the term; and

 

Whereas, the Landlord and Tenant entered into LEASE AMENDMENT NO. 5 dated
October 11, 2000, whereby the Tenant extended the term; and

 

Now therefore, in consideration of the Leased Premises and of the mutual
agreement hereinafter set forth, it is mutually agreed that effective
February 1, 2002, the lease be revised as follows:

 

3.                                         In reference to Article 1 of LEASE
AMENDMENT NO. 5 and Section 3, TERM OF THE LEASE, after the words “to and
including the”, in the printed portion of the Lease change the date from “31st
day of January, 2002” to the “31st day of January, 2005.”

 

4.                                         In reference to Article 2 of LEASE
AMENDMENT NO. 5 and pertaining to BASE RENT payable in Section 4 of the printed
portion of the Lease shall be as follows:

 

The Base Rent for the Leased Premises will be paid in accordance with the
following schedule:

 

31

--------------------------------------------------------------------------------


 

Annual

 

Monthly

 

Rate

 

 

Period

 

Base Rent

 

Base Rent

 

SF

 

 

 

 

 

 

 

February 1, 1995 through and
including March 31, 1997

 

$

35,328.00

 

$

2,944.00

 

$

16.00

 

 

 

 

 

 

 

April 1, 1997 through and
including January 31, 1998

 

$

22,912.00

 

$

1,909.33

 

$

16.00

 

 

 

 

 

 

 

February 1, 1998 through and
including January 31, 2005

 

$

27,566.00

 

$

2,297.17

 

$

19.25

 

In Witness Whereof, this instrument has been duly executed by the parties hereto
as of the day and year first written above.

 

Landlord:

Tenant:

BLN Office Park Associates

Southwest Casino and Hotel Corp.

 

 

 

 

By:

/s/

 

/s/ Thomas E. Fox

 

 

 

 

 

Its:  Managing Agent

Its:  CFO

 

32

--------------------------------------------------------------------------------